     Case 2:20-cv-11659-GAD-DRG ECF No. 23, PageID.294 Filed 03/02/21 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION



TWIN FLAMES UNIVERSE.COM, INC., et. al,

        Plaintiff(s)                                Case No.: 2:20-cv-11659
                                                    Hon. Gershwin A. Drain
v.

ARCELIA FRANCIS HUGUES

        Defendant(s)


                       DEFENDANT’S SUPPLEMENTAL BRIEF1


        Defendant ARCELIA FRANCIS HUGUES (“Defendant” or “Ms. Hugues”),

appearing pro se, respectfully submits this Supplemental Brief pursuant to this Court’s

February 25, 2021 order, [ECF No. 21, PageID.290], and respectfully requests that this

matter be dismissed for the reasons set forth herein.




1
  NOTICE OF LIMITED SCOPE ASSISTANCE: This document was drafted or
partially drafted with the assistance of a lawyer licensed to practice in the State of
Michigan, pursuant to MRPC 1.2(b). This document was prepared with the assistance of
the Detroit Mercy Law Pro Se Legal Assistance Clinic, Theodore Levin U.S.
Courthouse, Room 1044, 231 W. Lafayette Blvd., Detroit, MI 48226, Tel: 313-234-
2690.
                                             1
  Case 2:20-cv-11659-GAD-DRG ECF No. 23, PageID.295 Filed 03/02/21 Page 2 of 5


                                        ARGUMENT

       Pursuant to the Sixth Circuit’s recent opinion in Blessing v. Chandrasekar, __ F.3d

__ (6th Cir. 2021), WL 684863, this Court must dismiss Plaintiffs’ claims for lack of

personal jurisdiction. Blessing reaffirms the principles established by the Supreme Court

in Calder v. Jones, 465 U.S. 783, 798 (1984), as they apply to online activities. Under

Blessing, an alleged tort, purportedly committed through online communications that

serendipitously affects a plaintiff who happens to be located in the forum state, is, as a

matter of law, insufficient to establish the level of personal availment of acting in

Michigan required to support the exercise of personal jurisdiction over Ms. Hugues.

       Like the Kentucky long arm statute, Michigan’s long arm statute, MCL 600.705(2),

permits this Court to exercise personal jurisdiction where the challenged conduct involves,

“[t]he doing or causing an act to be done, or consequences to occur, in the state resulting

for an action for tort.” Like the challenged conduct in Blessing, this case involves an

alleged defamatory publication about plaintiffs who happen to be located in Michigan. As

in Blessing, other than a brief incidental reference, nothing about the publication concerns

plaintiffs’ Michigan activities, nor is it “‘specifically directed at [Michigan] readers . . . ’”

Blessing, supra, at *12, citations omitted.

       Blessing, supra, at *12-13, reaffirms the long-standing principle that an alleged

injury to a resident of the forum state is insufficient to establish minimum contacts; there

must be “‘something more.’” See also, Lifestyle Lift Holding Co., Inc. v. Prendville, 768

                                               2
  Case 2:20-cv-11659-GAD-DRG ECF No. 23, PageID.296 Filed 03/02/21 Page 3 of 5


F. Supp.2d 929, 937 (E.D. Mich. 2011). Because this case is controlled by Blessing, it

must be dismissed.

I. Michigan’s Long-Arm Statute

      The same principles that mandated dismissal for lack of personal jurisdiction in

Blessing apply here. The Blessing Court found that the alleged defamatory tweets,

launched from states other than Kentucky, could not be found to have been directed at

Kentucky or its residents. The Court rejected the argument that an out-of-state defendant

commits an ‘act or omission’ through tortious communication in another Commonwealth.

Blessing, supra. Similarly, Ms. Hugues communications to an international, online

reporter cannot, as a matter of law, be found to be directed at Michigan.

      In addition, while Ms. Hugues, as a consumer of Plaintiffs’ online products, did

engage in some business with Plaintiffs, that business had ceased by September of 2019,

long before she was contacted by the Vice reporter. There is no evidence that Ms. Hugues

did business with anyone else in Michigan. Hence, this case lacks the sort of “‘extensive’”

communications or business contacts that might allow the Court to distinguish Blessing.

      II. Due Process Clause

      Exercising personal jurisdiction would violate the Due Process Clause of the

Fourteenth Amendment. See Blessing, at *11-13. Ms. Hugues’ only contacts with

Michigan were the result of Plaintiffs’ coincidental location in Michigan (a location that

was not disclosed by any of Plaintiffs’ online businesses). Under those circumstances,
                                             3
   Case 2:20-cv-11659-GAD-DRG ECF No. 23, PageID.297 Filed 03/02/21 Page 4 of 5


“the plaintiff cannot be the only link between the defendant and the forum.” Walden v.

Fiore, 134 S. Ct. 1118 (2014).

       Like Ms. Hugues, the defendants in Blessing were found to have never traveled to

or conducted activities within the state of Kentucky; the plaintiffs were the defendants’

sole connection to the State. Id. The only distinguishing factor here is a number of small

online payments made by Ms. Hugues to an entity other than the Plaintiffs, which may

have ended up in Michigan. These payments were made long before the allegedly tortious

conduct took place. Consistent with the Blessing court’s analysis of Walden, those

coincidental payments, which may or may not have ended up in Michigan and which long

predated the allegedly tortious conduct, are insufficient to create the minimum contacts

that would allow Ms. Hugues to be sued in Michigan. As in Blessing, Ms. Hugues

statements to an international, online reporter were not directed towards Michigan.

Plaintiffs’ online presence never identifies Michigan or any connection thereto, and the

only reason Plaintiffs can claim injury in Michigan is that they happened to choose to be

there. Id.

       As in Blessing, Plaintiffs cannot establish the elements of the Calder effects test.

Calder, supra. Blessing reiterates that a mere alleged injury to a forum resident is an

insufficient connection to the forum State. Blessing, at *11. Because this Court is bound

by Blessing, it must dismiss Plaintiffs’ claims against Ms. Hugues.



                                             4
  Case 2:20-cv-11659-GAD-DRG ECF No. 23, PageID.298 Filed 03/02/21 Page 5 of 5


                                     CONCLUSION

      For the aforementioned reasons, Ms. Arcelia Francis Hugues respectfully requests

that this Honorable Court grant her motion to dismiss for lack of personal jurisdiction.

                                           Respectfully submitted,

                                        /s/ Arcelia Francis Hugues (w/ perm)
                                        By: Arcelia Francis Hugues, Defendant
                                        Pro Se
                                        7994 State Route 20
                                        Madison, NY 13402
                                        Telephone: (315) 404-9442
                                        Email: archaicarcelia@zoho.com


Dated: March 02, 2021

                    NOTICE OF LIMITED SCOPE ASSISTANCE
This document was drafted or partially drafted with the assistance of a lawyer licensed to
practice in the State of Michigan, pursuant to MRPC 1.2(b). This document was prepared
with the assistance of the Detroit Mercy Law Pro Se Legal Assistance Clinic, Theodore
Levin U.S. Courthouse, Room 1044, 231 W. Lafayette Blvd., Detroit, MI 48226, Tel: 313-
234-2690.

Katarina Tatomir, 2L, and Massimo Di Giovanni, 2L, University of Detroit Mercy, on the
Brief

                              CERTIFICATE OF SERVICE
      I hereby certify that the foregoing was filed via email with the Pro Se Administrator
by the Pro Se Clinic with the Clerk of Court, and the parties of record will be served via
the Court's electronic filing system when it is posted by the Clerk. I hereby certify that on
March 02, 2021, I also emailed same to Mr. Matthew Kerry at matt@kerrylawpllc.com.


                                      s/s Katarina Tatomir, 2L
                                      For the Pro Se Clinic

                                              5
